Case 1:17-cv-10938-IT Document 102-3 Filed 04/19/19 Page 1 of 3




               EXHIBIT B
           Case 1:17-cv-10938-IT Document 102-3 Filed 04/19/19 Page 2 of 3


From:             Vick, Lindsay (CIV)
To:               Boots, Christopher; Connolly, Kathleen A. (CIV); Platt, Steven A. (CIV)
Cc:               Walker, Jennifer; Adriana Lafaille; Laura Murray-Tjan; Iaia, Vito
Subject:          RE: Lunn v. Smith
Date:             Monday, March 05, 2018 12:10:00 PM


Hi Chris,
We do not have any comments and do not object to your filing. Thank you for memorializing the
briefing schedule in your email.
Best,
Lindsay M. Vick
Trial Attorney
District Court Section
Office of Immigration Litigation
United States Department of Justice
P.O. Box 868 Ben Franklin Station
Washington, D.C. 20044
Tel: 202-532-4023
This email and any attachments thereto may contain information that is privileged, confidential, or
otherwise protected from disclosure under applicable law. If the reader of this transmission is not
the intended recipient or the employee or agent responsible for delivering the transmission to the
intended recipient, you are hereby notified that any dissemination, distribution, copying or use of
this transmission or its contents is strictly prohibited. If you have received this transmission in error,
please notify us by email or telephone and delete or destroy the original transmission and any copies
(electronic or paper).
From: Boots, Christopher [mailto:Christopher.Boots@ropesgray.com]
Sent: Monday, March 05, 2018 9:23 AM
To: Connolly, Kathleen A. (CIV) <kconnoll@CIV.USDOJ.GOV>; Vick, Lindsay (CIV)
<lvick@CIV.USDOJ.GOV>; Platt, Steven A. (CIV) <splatt@CIV.USDOJ.GOV>
Cc: Walker, Jennifer <Jennifer.Walker@ropesgray.com>; Adriana Lafaille <ALafaille@aclum.org>;
Laura Murray-Tjan <laura@fiapboston.com>; Iaia, Vito <Vito.Iaia@ropesgray.com>
Subject: Lunn v. Smith
Katie,
Out of an abundance of caution, we’d like to let the court know that we may end up in discovery
motion practice after March 5, and that the parties consider this timely. Please see the attached
draft submission and let us know if you object to us filing, or have any comments. We’d like to get
this in today.
Additionally, per our conversation last week, below are the deadlines we’ve calculated for the
remaining briefing schedule.
April 16 – Petitioner’s motion for summary judgment due.
May 29 – Respondents’ opposition and cross-motion, if any, both due.
June 19 – Petitioner’s opposition and reply both due.
July 10 – Respondents’ reply due.
Best,
Chris

Christopher C. Boots
         Case 1:17-cv-10938-IT Document 102-3 Filed 04/19/19 Page 3 of 3


ROPES & GRAY LLP
T +1 617 951 7638
Prudential Tower, 800 Boylston Street
Boston, MA 02199-3600
Christopher.Boots@ropesgray.com
www.ropesgray.com

This message (including attachments) is privileged and confidential. If you are not the intended recipient,
please delete it without further distribution and reply to the sender that you have received the message in
error.
